A new strategy for Afghanistan (debate)
(FR) - The next item is the report by Mr Arlacchi, on behalf of the Committee on Foreign Affairs, on a new strategy for Afghanistan.
rapporteur. - Madam President, the report that we considered today has been approved virtually unanimously by the Committee on Foreign Affairs of this Parliament. It is the result of one year's work by a team which I led and is based on extensive consultations in Kabul and Brussels.
This report is an attempt to explain a paradox: why has so little been achieved in Afghanistan, in spite of nine years of international involvement? Since 2001, military operations inside that country have cost more than EUR 300 billion and several thousand human lives, and at least another EUR 40 billion have been spent on the civilian side: in total, more than 30 times the current Afghan GDP.
In spite of this huge effort, Afghanistan is still the number one producer of narcotic drugs. It is still one of the poorest countries in the world, where - for the majority of the Afghan population - life is short, brutal and nasty, as it was in our continent five centuries ago. There are more victims of maternal mortality alone in Afghanistan than the war: over 20 000 a year as against 2 300. The answer to this paradox is not simple. The opium problem and the strength of the insurgency must be taken into account, along with the belief in the illusion of a quick military victory, which dominated the early years of the international presence. Moreover, the legitimacy of the central government has been overestimated, as has the efficiency of international aid in the reconstruction of the country.
This report does not try to simplify all these matters. It accepts the challenge in its full dimension, and this document is an attempt to suggest new directions for our policies. The report approaches the subject from a European standpoint. This means that the Afghan crisis is considered from an angle that does not simply mirror the American perspective on it. European values and principles matter. They influence the way the Afghan problem is seen by European citizens, and they do not believe in a military solution in principle, because more than 65 years ago we abandoned the idea that war and occupation of foreign lands is good solution.
Today's EU is built on an aversion to war, and this report reflects this feeling. On the specific issue of Afghanistan, EU citizens strongly support a civilian approach as an alternative to the use of force. Our approach is not naive; it is not, as has been said, Venus's softness against Mars's strength. It is instead the power of reason, of human solidarity, applied to a crisis like the Afghan one that cannot be approached with a simplistic solution and mentality.
This report proposes a strategy that does not exclude the limited use of coercive means. The security of the people of Afghanistan from terrorists and criminal attacks is a prerequisite for development, and this Parliament believes that the combination of peace-keeping interventions, multilateral diplomacy, domestic peace negotiations, effective poverty reduction measures, the establishment of democratic institutions and the protection of women's rights are the pillars of a new, winning strategy in Afghanistan as elsewhere.
I hope that the strategy which is outlined here will be implemented carefully by the new system, and I take this opportunity to invite Baroness Ashton to join Parliament in this endeavour.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I want to begin by honouring the memory of Richard Holbrooke, a dedicated diplomat, a champion of peace and a man I was proud to call my friend. I want to pay tribute to the honourable Member Mr Arlacchi for the comprehensive report and for work that I know he has done which has provoked a rich debate in this Parliament over the last few months. For my part, I look forward to working very much with him and other colleagues in Parliament in the months ahead as we enter what I would describe as a crucial phase in our engagement in Afghanistan.
As Mr Arlacchi said, the problems that face Afghanistan in a sense concern all of us. Violent extremism extends beyond the region. Drugs grown and produced in Afghanistan find their way to the streets of Europe. Our engagement is spurred by the need to prevent Afghanistan becoming a safe haven for terrorism and criminal activities. But it is equally important that we promote a better, more secure and prosperous future for the people of Afghanistan. Without that, there will not be a solution.
In response to these challenges I want to begin by saying, as I have said many times in other places, that the European Union is in Afghanistan for the long term. We have an assistance programme up to 2013 - and, I am sure, beyond - and we have now increased the baseline of our assistance to EUR 200 million per annum, which is up from EUR 150 million per annum previously.
With that funding we are able to continue to support health and social welfare as well as governance and the rule of law, and despite the fact that security concerns are in the forefront of all our minds, I believe we have had some noticeable success in key social sectors.
I have already mentioned in this House the health sector where, for example, 80% of the country now has some form of access to primary health care, compared with less than 10% in 2001. It is also true that health indictors in Afghanistan are still amongst the worst in the world, so we have a long way to go. That said, we know from the UN figures that, compared with 2001, 40 000 fewer babies are dying each year in Afghanistan, and that is due to considerably improved prenatal care.
We also continue to channel as much of our assistance as possible through the Afghan Government structures to ensure that we get Afghani leadership of the reform process. About 50% of our assistance goes either through national programmes or through trust funds that directly support the Afghan Government. This is good for donor coordination, good for building local capacity and good for reinforcing Afghani ownership. It sets a good example for many other donors too.
But there is always room for improving international coordination. We need to do more and we need to do it better. But looking at what the European Union does, I think we have made real progress, significantly enhanced by the arrival of our new EU Special Representative Head of Delegation Vygaudas Ušackas, who arrived in Afghanistan in April.
Our political messaging is more coherent, and we are enhancing the coordination of our development efforts within the EU through the action plan for Afghanistan and Pakistan, which was approved in October last year by the Council of Ministers.
The action plan brings the instruments that are being deployed collectively and by individual Member States in line with our policy priorities - especially those arising from the Kabul Conference, which I attended in July.
Aligning our efforts and our approach is a key aspect of the plan. It identifies areas where we as the European Union believe our action will be most effective. Indeed, European Union development ministers under my chairmanship were discussing precisely these issues last week in Brussels.
That brings me in a sense to the key message I want to give today, namely that the implementation of our existing strategies needs to be the priority. The strategic framework is in place in both the military and the civilian spheres.
Together with both Presidents, I participated in the ISAF meeting in Lisbon last month, where the transfer of security responsibility under the NATO transition plan was agreed. I have met with General David Petraeus three times in recent months and, while much remains to be done, I am confident that the current strategy is beginning to have a real impact.
On the civilian side, we had the successful Kabul Conference. The Afghan Government is to be applauded for the organisation and the focus of the event in July. It was not the usual roll-call of requests and donor pledges. Rather, the agenda focused on how best to prioritise our existing resources and commitments, channelling our efforts into agreed national programmes that have been developed by the Afghanis themselves.
These national priority programmes paved the way for transition across a range of different sectors and we need now to support them, which is precisely what our action plan is doing. We all know that there can be no sustainable military exit from Afghanistan without a civilian framework for stability that can keep the country together. More effective state institutions, better governance, access to basic services, justice and the rule of law are just as important as hard security.
We will thus reinforce our efforts to strengthen Afghan capacity and will work with the Afghan Government to foster effective and accountable state institutions, especially at the sub-national level. Indeed, in all the areas we are engaged in - rural development, law enforcement, border management or tackling the narcotics trade - we will work to build up local Afghan institutions, putting the emphasis on promoting the rule of law and governance and on fighting corruption.
On the question of Afghan institutions, I want to end with a word on Afghan undertakings. Our efforts on development will only become sustainable once the Afghan Government becomes more accountable and inclusive. We need to encourage them to take such a long-term view. At present, half the human capacity in the country is marginalised, and yet we have seen from other examples in the world that the engagement of women in the governance and development processes is fundamental. I was struck by this untapped potential when I met with women's groups in Kabul last July. This will remain a key aspect of our engagement in Afghanistan, be it in the political support to women MPs in the new Afghan Parliament or through our support to women's participation in local development projects such as the widely-recognised National Solidarity Programme, which we have been funding through the World Bank since 2002.
As I close, I am grateful to the honourable Member, Mr Arlacchi, for highlighting so many important issues in this report. I believe it comes at a really opportune moment with so much at stake to both our military and our civilian commitments.
Madam President, Afghanistan has no longer a great deal of choice.
Firstly, the status quo is no longer a realistic option insofar as the NATO forces are announcing one after another their withdrawal from Afghanistan, yet we do not yet know whether the country is able to guarantee its own security.
Secondly, would a return to the pre-2000 situation be an option? Furthermore, if we create a pocket for terrorist networks, we would expose the country once again to a trial of strength with the foreign armed forces.
Thirdly, should power be entrusted to the moderate Taliban? I am unable to say what I think about this option, as no one can tell us what a moderate Taliban is. Let us ask the Afghan women who have emerged from hell and have just rediscovered some freedom.
Fourthly, what remains is to pursue efforts to consolidate what has been achieved and to continue to fight for more democracy and greater development. Karzai, who is seeking to be the embodiment of that option, has come up against a major obstacle, namely his own person. Until there is a credible alternative, that is the only option remaining to us.
on behalf of the PPE Group. - Madam President, our key position in this report is the counter-insurgency strategy in the EU action plan, and I thank Mr Arlacchi for understanding this.
This strategy must be given time to work according to the timetable set by President Obama, with 2014 as the deadline for the complete Afghanisation of military and police operations. The final stage will certainly be political, with an agreement reached through negotiation by all Afghani parties to the conflict.
Contact with the Taliban is an Afghani affair, but this should begin when the insurgents cease to feel in a position of strength. Aid distribution and the use of private contractors need to be rethought so that they benefit the local population - and certainly without paying protection money to local insurgents for the supply routes.
Equal importance should be accorded to narcotics - alongside security - for the sake of the lives of European young people. We are strongly against paragraph 71, which condemns the use of drones - an integral part of the counter-insurgency strategy. What are the European soldiers in the field going to think if the European Parliament condemns such an effective weapon in their fight against insurgency? I urge colleagues to vote against the third part of paragraph 71.
Madam President, Baroness Ashton, the European Union is involved in a number of missions in Afghanistan on the basis of United Nations resolutions. Too many young soldiers from Europe have lost their lives in Afghanistan. A large number have been seriously injured or are suffering from the mental stress caused by military service. Thousands of civilian aid workers from Europe risk their lives every day to help to bring about a better future in Afghanistan. All of them and all of us have a right to know how Europe's commitment in Afghanistan can be bought to successful and lasting conclusion and how long we will continue to have a military presence in the country.
What needs to be changed or improved and what are the objectives of the new EU strategy for Afghanistan? We need to make greater efforts in the area of civil reconstruction. We must at last make progress with retraining the Afghan police force and judiciary. We know that there will not be a military solution and, therefore, we must increase our efforts to bring about a political solution to the conflict, by means of the EU and a common foreign policy.
We must show determination and push forward with the internal reconciliation process in Afghanistan and include moderate members of the Taliban. We need to put in place specific initiatives, in particular at a regional level, to stabilise the situation. This involves, in particular, effective means of combating drug cultivation and trafficking. Our strategy includes good proposals. We call on the Afghan Government to demonstrate that it has the will to introduce a better system of governance which is free from corruption.
However, the new EU strategy can only be successful if it no longer plays a passive role, but actively involves the neighbouring countries. Baroness Ashton, we are putting our hopes on you, we are relying on you and you have our full support.
on behalf of the ALDE Group. - (SL) Madam President, thank you for remembering ambassador Richard Holbrooke. It is right that we should remember him today as we speak about Afghanistan, in gratitude for what he did to promote peace.
For the world, for the European Union and for us all, Afghanistan is a problem with which we would be able to deal relatively quickly and efficiently if the times and the methods were different. It is obvious today that, as we are exploring other avenues, this problem cannot be solved by military means. This report, which was prepared by Professor Pino Arlacchi, a sensitive connoisseur of Afghanistan and of the dark side of global politics, is helping to make those other avenues possible. Nonetheless, we see new victims, both civilians and uniformed combatants, dying every day.
The report provides an insight into information on missed opportunities for investment, irregularities surrounding and abuses of humanitarian aid, profits made by international drug trafficking networks and the illusions which military leaders have been under. Today, it is clear that Al Qa'ida's presence in Afghanistan is no longer the central problem. However, it is a problem which will export the fight against international terrorism into the neighbouring countries and regions for as long as fighting in Afghanistan continues.
The report warns that real and long-term solutions in Afghanistan, such as those that will raise human rights, the position of women and prospects for children closer to the standards with which we are familiar, will only be possible if the Afghan authorities, religious leaders and civil society are actively and strongly involved. We need to be more confident than before that they are able to build a society and a state on foundations that are close to their definition of freedom and their traditions and values.
This report is a valid attempt at defining the key problems and possible solutions for Afghanistan. The report is an incentive for a responsible and creative European Union policy in Afghanistan.
Madam President, Mrs Ashton, may I take this opportunity to thank Mr Arlacchi for the constructive atmosphere in which we have worked.
This report offers a very honest, very fair analysis of the shortcomings in the international intervention in Afghanistan since 2001. We approve its key message: there will be no military solution. The war is having a huge cost. The war is costing human lives both amongst the soldiers and the population and it only serves to strengthen the Taliban.
The only solution is a political one. What the Afghans are waiting for is real investment in their country's development, in support for good governance, in the creation of a judicial system. The problem of fundamental rights, most importantly women's rights, remains intact.
The very recent report of the United Nations mission in Afghanistan demonstrates the inability of the Afghan Government to fully safeguard the rights of women and girls. I quote: 'As long as women and girls are subject to practices that harm them, degrade them and deprive them of their rights, little significant or lasting progress can be made in Afghanistan'.
In order to safeguard the rights of Afghan women, not only do we need written legal and constitutional guarantees, but more importantly their rapid and appropriate application.
The National Assembly has little influence in the country, the bulk of the power being concentrated in the hands of President Karzai. If it is not too late, unfailing support, to strengthen democracy and the state of law, must come from the European Union to the various institutions and, in particular, to the parliament that has just been elected.
on behalf of the ECR Group. - Madam President, for the past year I have served as personal representative of the chairman-in-office of the OSCE Kazakhstan, preparing a detailed report on the key environmental issues affecting central Asia. I have sent you a copy of my report, Baroness Ashton.
One of the key issues which affects the whole of Central Asia is of course the question of transboundary water utilisation. As you know there is great and constant tension between the upstream and downstream nations in central Asia involving water use.
But one aspect of this problem emerged during the course of my investigation that has, I think, been missed by many decision makers in the west. The mainstay of the Afghan economy is agriculture and any rebuilding of the economy in a post-conflict Afghanistan will mean massive investment in agriculture, encouraging for example farmers to switch from growing heroin poppies to growing pomegranates. That in turn will mean a huge additional utilisation of already scarce water resources. In other words, by helping to resolve the current conflict in Afghanistan, we could inadvertently create a series of mini-Afghanistans downstream as acute water shortages are exacerbated.
We must take care to ensure that any new irrigation schemes are properly designed, with concrete-lined channels and reservoirs, and droplet irrigation systems similar to those used by farmers in Spain. In addition, any major energy projects involving hydroelectric power plants must be carefully designed and constructed to ensure that they do not create any disadvantage for downstream water users in neighbouring countries.
on behalf of the GUE/NGL Group. - Madam President, the United States and NATO-led war in Afghanistan is an unmitigated disaster for the Afghan people, an estimated 30 000 of whom were killed last year alone. It is also a disaster for the young men and women forced to join and fight there in the armies of NATO and the United States, of whom perhaps 500 have already been killed this year.
As the Arlacchi report makes very clear, after nine years the economic and social situation in Afghanistan is extremely dire. The number of people living in poverty has increased dramatically. What a scandal this is, considering that USD 300 billion have been obscenely wasted on weapons of mass destruction and war and lost in corruption over that time. The US invasion of Afghanistan was undertaken not to advance the interests of the Afghan people but the geostrategic interests of the United States in Central Asia, which of course is rich in energy, oil and gas.
Foreign armies must be withdrawn and such wealth as exists in Afghanistan should be taken from the hands of the Karzai government, corrupt landlords and warlords and put democratically in the hands of organisations of peasants, workers and the poor to really utilise those resources and develop them for the benefit of the people.
on behalf of the EFD Group. - (NL) Madam President, as rapporteur in charge of drafting the European Union's position on Iran, I have focused, in the resolution on Afghanistan, on the Islamic Republic's role in the Afghan theatre of war.
However, the resolution deals with the interesting influence of Iran only very fleetingly and also, in my opinion, with little regard for reality. Meanwhile, the crucial question remains: how does the European Union assess Iran's actual influence in Afghanistan and what political consequences does it anticipate from that? For this reason, I will put three questions to Madam High Representative and I would like to think, Madam Ashton, that you will answer these in writing. I, too, would prefer to get specific answers.
1. To what extent does mass deportation of Afghan refugees on the part of Iran have a destabilising impact on the western part of Afghanistan? I am thinking here of Nimruz and Herat.
2. Do you share the official Afghan view that Iran is attempting to infiltrate foreign terrorists into the country under the cover of these deportations?
3. What kind of assistance is the European Union providing to the Afghan authorities in terms of receiving large numbers of refugees from Iran, in order to prevent Teheran from politically abusing this sensitive humanitarian issue and from instrumentalsing it in order to make Kabul independent and put it under political pressure.
Madam President, this report demolishes the lies of the British political class about the Afghan War. I do not know the names of any of the innocent Afghan victims of this wicked war, but I do know that it has nothing to do with British interests. And I know the names of the 18 brave young men from my constituency who paid with their lives for this madness in the last year alone.
Corporal Simon Hornby, Liverpool; Warrant Officer David Markland, Lancashire; Kingsman Sean Dawson, Stalybridge; Corporal Harvey Holmes, Hyde; Corporal Terry Webster, Chester; Lance Corporal Andrew Breeze, Manchester; Marine Steven Birdsall, Warrington; Marine Paul Warren, Preston; Sergeant Steven Darbyshire, Wigan; Private Alex Isaac, Wirral; Private Douglas Halliday, Wallasey; Colour Sergeant Martyn Horton, Runcorn; Private Thomas Sephton, Warrington; Sergeant David Monkhouse, Cumbria; Sapper Darren Foster, Carlisle; Lance Corporal Jordan Bancroft, Burnley; Kingsman Darren Deady, Bolton; Guardsman Christopher Davies, St Helens.
What a criminal waste of brave young lives!
It is, of course, no business of the European Union what wars Britain should or should not fight. That is for the British people and our elected representatives in our House of Parliament in Westminster to decide, just as it will be for us to decide one happy day to put Messrs Blair, Brown and Cameron on trial for war crimes, because Afghanistan, just like Iraq, is a criminal war.
(IT) Madam President, ladies and gentlemen, I share with the rapporteur the idea that the huge problems still present today in Afghanistan should be approached in a new way, in other words with a different definition of priorities compared to what has been done so far.
I share his satisfaction with the fact that the Afghan President, Mr Karzai, has set a target of 2014 for the beginning of the period in which only Afghan National Security Forces will conduct military operations in all various provinces and the Afghan Government's to commitment to a phased exercise of full authority over its own security.
All this, however, should not mean that the international community abandons the Afghan cause. The partnership with Afghanistan should instead be strengthened in every way. Firstly, we need to promote investment in the economy because this really would mean investing in the country's stability. This must be done in the right way, in other words by establishing a model of cooperation based on an inclusive dialogue between social organisations and local institutions.
However the key issue, as the report correctly states, is the fact that there can be no stability or peace in Afghanistan without the state first of all guaranteeing security for its citizens on its own responsibility.
On this topic, I call on the rapporteur, Mr Arlacchi, to revise, if possible, perhaps through an oral amendment, the passage on the use of drones on the ground and make it more operational. In other words, it is one thing to say 'it is forbidden to use drones' and it is another thing to say 'we will limit the use of this technological instrument as far as possible', and then maybe add 'in order not to impact the civilian population'. I am sure we can reach a compromise, I believe that Mr Arlacchi has the insight and the resources to do so. We will willingly support him in this work.
(BG) Madam President, what we are discussing today is probably one of the most important reports on external policy and security for 2010. I would like to congratulate Mr Arlacchi for his efforts and the results he has achieved. We can judge the results of our current Afghanistan policy by the shocking figures on rising infant mortality, falling life expectancy and growing illiteracy and poverty. By comparison, five days of war cost the same as it would to eliminate poverty, and a week of war costs the same as 6 000 schools. I am aware that comparisons of this kind are not straightforward, but they give us an idea of the quandary we currently find ourselves in. At the same time, numerous reports have shown grave shortcomings, embezzlement and corruption in the distribution of international aid. Since 2002, the European Union and its Member States alone have poured in over EUR 8 billion with no palpable result.
No less alarming is the fact that the selection and training of recruits for the Afghan police force does not even meet the minimum standards: 90% of the police force is made up of illiterate citizens; and one-fifth are drug users. I mention this because we cannot speak of a new strategy for Afghanistan unless we open our eyes to the real facts. There are no easy solutions or prescriptions, but we urge everyone to be aware that the only solution is a political solution, one which emphasises a strong engagement with Afghan institutions and citizens in their country's development which will have an effect over the long term by creating stable prerequisites for halting opium production and eliminating poverty.
(SV) Madam President, I would like to begin by thanking Mr Arlacchi, who has done an excellent job on this strategy. I think it is a splendid demonstration of the challenges we are facing, but also of the mistakes we have made up to now. I hope that we can learn from this document in order to improve our action in Afghanistan.
There are a few elements that are worth considering in more detail. Firstly, there is the somewhat radical, but important idea of actually holding serious talks with the so-called 'moderate Taliban'. This is surely the only solution. At the same time, I believe that many of us would find it difficult to define exactly what and who a moderate member of the Taliban actually is. I believe, therefore, that we have grounds for holding a debate on this matter, and I think that recent events have shown that this is not really clear for any of us.
Another matter that I would like to address is the question of the money provided in aid and how that money is developed. I think it is a positive development that we are going to have the courage to channel it through the Afghan Government's budget in future. After all, this is probably the only way to go about it, although I think it needs to be done with due consideration. We also have reason to demonstrate to the electorate in our own Member States that we are monitoring this and that the misuse of aid will not be too significant.
Last but not least, I think it is a good thing that Pakistan's role is mentioned, because this is also vital. I think we all agree about that, and here the international community has an important role to play in putting pressure on Pakistan to do what it should be doing.
Finally, I would like to say that I come from a country where, as things stand at the moment, the debate about Afghanistan solely concerns whether or not the Finnish troops should stay there, and this is not particularly constructive. There is no discussion of the substance of the matter, only whether or not the troops should be there. The same applies to our neighbouring country of Sweden, for example, and therefore such initiatives as this serious strategy provide a sound contribution for future debate.
(PL) Madam President, four years ago I was an observer at elections to the Palestinian Authority, and I do mean the Palestinian Authority. I remember the illusory opinion of one of the more important people in the European Parliament. That person said to me: 'Why, the people from Hamas are basically nice, cultured, friendly people. Perhaps we should negotiate with them.' Today, I hear the same. I hear, today, that perhaps we should negotiate with the moderate Taliban. Only, the question arises - who are the moderate Taliban, and is this not too flexible a concept? I would caution against taking such a line.
It is clear that a great many soldiers are being killed in Afghanistan - including soldiers from my country, from Poland - far too many of these soldiers are being killed, our strategy is costing too much money, and NATO's strategy is also questionable. However, I would not throw the baby out with the bathwater, and I warn against dialogue with people who in reality have objectives which are completely different objectives from ours.
(FR) Madam President, I am aware that Mr Arlacchi knows Afghanistan well. Of the members of this Assembly, he is probably one of those who know this country and complex region best.
However, let us be clear, this text, in its current state, poses a serious problem. I do not agree with all our Members who are delighted and pat themselves on the back for this text. I shall tell you why.
I find that this text firstly has the major shortcoming of wanting at all cost to make us, Westerners, responsible for the ills Afghanistan is experiencing. I will give you three examples. Firstly, Mr Arlacchi writes that health conditions have deteriorated, almost by chance, since we have been there. That is astonishing. Mrs Ashton stated quite the opposite. Nobody noticed this.
My second point is that in Recital B, read it ladies and gentlemen, Western forces are forces of occupation. Those Member States in this Assembly who have lived through occupations will know what a word like this means.
My third point, on paragraph 71, concerns the question of the drones: ladies and gentlemen, I was an officer in Afghanistan two years ago, as a military doctor. I treated German, British, Polish, Italian, French, Allied Afghan soldiers. I even treated the Taliban. I can tell you that if tomorrow you were to say to our soldiers 'You cannot use drones', that would be tantamount to telling them 'Make contact with the enemy, take risks'. I do not know whether it is our responsibility as politicians to say that to our men.
I am not under-estimating the complexity of the situation. I know that war is cruel, but we must, I believe, put a stop to this anti-militarism, this simplistic anti-Americanism, this self-flagellation of Western forces which turns them into the source of all the Afghan ills.
I believe, ladies and gentlemen, that everything is much simpler than that. The enemy is the Taliban, not the Americans and not the Western forces. All of this is very complex but we must be careful about how we present matters.
Madam President, I would like to join Lady Ashton in paying tribute to Richard Holbrooke. I admired him for Dayton, met him once for a fascinating dinner in Brussels and was very much impressed by him.
(NL) Madam President, no strategy that is, primarily, of a military nature stands any chance of succeeding in Afghanistan. The number of our troops there has grown from 20 000 in 2001 to 150 000 now and, yet, insecurity has only increased.
We are seeing more civilian casualties, more dead soldiers and a coalition army which, if my fellow member Mr Juvin will excuse me for putting it in this way, an increasing number of Afghans are now really seeing as an occupying force.
The strategy should focus on rebuilding the country, local government, the judiciary, education, health, and that includes for women, rural development, but without opium. The coalition must take its own principles seriously. We have heard some fine words about combating corruption, but nothing has been done about the corruption in and around the presidential palace. That is making the Afghans disillusioned and that has to change.
The anti-corruption efforts of the Afghan police should be bolstered by the European Union, which must set to work by instituting public prosecutors. Afghanistan cannot do without reliable administration.
(PL) Madam President, it will not be possible to establish an efficient programme of assistance for Afghanistan without stabilising its internal situation. The main pillar of these measures must be to guarantee security and victory in the fight against rebel forces. To this end, it is necessary to increase the commitment of European states as part of the NATO mission and to strengthen Europol forces which, as we know, have not yet reached the numerical strength which was announced. It is also essential to cut Taliban forces off from their bases in Pakistan and Peshawar.
In its reports, the US State Department has shown that a significant source of finance for the operations of the guerrillas is the trade in narcotics. This is another area for action from the European Union, which should increase the funds available for encouraging farmers to stop growing poppies. I do not think the idea contained in the report which talks about support for General Petraeus's programme is warranted. Funds should be obtained on a regional basis, but authority must be central. Further break-up of Afghanistan may lead to 'Somalisation' of the country and its division amongst the fighting tribes.
(EL) Madam President, the state of Afghanistan is an extremely interesting issue for the international community, not only because there are military forces there, but also because forces have been deployed and will be deployed there in future that will launch terrorist attacks and create problems for the international community. The truth of the matter, and we should accept it, is that there have been forces such as these, fundamentalists and terrorists, in Afghanistan since the 14th century.
Twenty-four years ago, Baroness Ashton, this parliament voted through a report by the Committee of Inquiry into Drugs containing a special section on Afghanistan and predictions about the present situation which, unfortunately, have proven to be true. The drug problem cannot be suppressed with crops. The UN crop programme has failed in practice. Opium from Afghanistan, which (according to the specialists) is considered to be the best, funds all activities in Afghanistan, Pakistan and elsewhere.
It therefore needs to be eliminated but, more importantly, as you said, development efforts are needed, efforts in health, in reducing infant mortality; in other words, we need to show these people a model that they will like, that they will love and want for their future quality of life, that they can integrate into their perception of life. Of course, a model such as this will help women, because the state to which the Taliban reduced women is a monumental issue. Women are already in a terrible situation and under terrible pressure in Muslim countries. Here, things are even worse. The European Union needs to stay, Baroness Ashton, and your interventions need to be continuous and to keep their European face, precisely as you yourself said.
(PT) Madam President, Richard Holbrooke, to whom I also pay a heartfelt tribute, said before he died, "We must end the war in Afghanistan”. The fact is, that this country is vital for European and global security, and it is for this reason, as Pino Arlacchi's report details very well, that we need to correct the huge errors committed in the move to investing in 'Afghanisation' and putting the human safety of the Afghan people first, which involves a responsibility to protect on the part of the foreign forces present.
Let us not deceive ourselves: the rule of law and democratic institutions cannot be constructed by corrupt warlords, discredited in the eyes of the people. Ending the war in Afghanistan also depends on the control that the democratically elected government has over the military power of its neighbour Pakistan, a nuclear power on the margins of the Non-Proliferation Treaty (NPT). Provided they end their policy of burying their heads in the sand with regard to these fundamental political questions, Europeans within the European Union and NATO may be able to help end the war in Afghanistan, and also the descent into hell in Pakistan.
(IT) Madam President, ladies and gentlemen, I join you in remembering Richard Holbrooke.
If my own political group had been responsible for drafting this report, our approach would undoubtedly have been very different to that followed by Mr Arlacchi, although I am grateful for the passion with which he has followed the Afghanistan file for so long.
Due in part to the numerous and crucial amendments tabled by our political group, this report is now less ideological and certainly capable of recognising the critical points encountered over this nine-year period as well as recognising the positive points and the most effective lines of development to be followed in order to help achieve a restoration of full sovereignty to the Afghan authorities.
While it is true that a military response alone is not sufficient, we must once again forcefully reiterate, on the one hand, that in recent months there have been significant military successes - we need only think of the operations in the areas of Almondo and Kandahar - and on the other hand, more incisive action against the insurgents is also an essential prerequisite to calm down the Taliban forces that we wish to bring to the negotiating table.
We can only be proud of this military engagement, which has seen the sacrifice of thousands of young soldiers of the International Security Assistance Force contingent, among them many Europeans and many young people from my own country, because it is not only a military commitment but also a commitment to reconstruction. We are taking schools, bridges and civil works to these unfortunate lands, which will help with the development of the devastated areas.
Despite the compromises achieved, I believe there are still some critical issues in the report, particularly those already mentioned on the use of drones. I believe it is a serious mistake to deprive ourselves unreservedly of the possibility of using this tool that is proving very useful in some areas of the north-east of the country, where it is more difficult to root out and defeat the Taliban forces.
I hope that the rapporteur sees fit to rethink this point, otherwise I will join my group in voting against the report.
(SL) Madam President, I would like to congratulate Mr Arlacchi on his courageous report.
Today, as we rightly remember the diplomat Mr Holbrooke and what he did for peace, especially in the Balkans, allow me to quote his statement on the money spent on combating drug trafficking in Afghanistan (USD 1.61 billion). Quote:
'The most wasteful and ineffective programme I have seen in and out of government'.
(SL) Unquote.
This is similar to all that has happened in these ill-fated ten years of war in Afghanistan. I have no time to go into why we fell into the Bush administration's trap, but it is a fact that our citizens expect us finally to put an end to this madness, which has cost us over EUR 300 billion and countless human lives. While, back in 2001, some were all too keen to go to war, it is now time to take the difficult risk of peace. Our citizens expect us to do so. They also expect a political solution and want us to put less confidence in a military solution.
(RO) Madam President, I am delighted that a consensus was reached on this report by the political groups within the Committee on Foreign Affairs. The resulting text is much more persuasive than the initial proposal.
The situation in Afghanistan still requires considerable improvements after nine years of international intervention. Socio-economic and security indicators have not visibly improved and decisions have often been made without sufficient Afghan involvement. This is why I think that it is neither a framework nor instruments that are lacking. In actual fact, we need a strategic plan in line with the commitments made to Afghanistan. The EU must assume, alongside NATO, its role in leading an international effort which will aim to treat Afghanistan as a sovereign state. I must stress that the only political and diplomatic solution is to increase the involvement of the Afghan Government. In this regard, I think that one of the report's key elements is the support expressed for the new counter-insurgency strategy.
The Lisbon Summit outlined the move to the transition phase, involving the gradual handover of responsibility for security to Afghan forces by 2014. In keeping with the commitment it made right at the outset of the mission, my country will not withdraw its troops until Afghan territory is completely secure. I must also mention here the important contribution made by Russia in agreeing to our troops and equipment crossing its territory in transit.
I wish to end by stressing the need, once the transition has got underway, for ISAF troops, who will complete the operation, to be relocated to the areas where the security situation will continue to be uncertain. This measure is of paramount importance to the Romanian troops stationed in southern Afghanistan. Instability will remain in the region, in spite of the successes achieved in ISAF operations.
(RO) Madam President, I would first of all like to say that I support the view presented earlier by my colleague Mr Juvin, and I would like to begin my speech by mentioning that I am sorry that the report does not contain 'European Union' in its title. I do not believe that we have to speak on behalf of the global community, but only on behalf of the European Union. I have therefore endeavoured to highlight this as well in the amendments which I have tabled. This obviously does not mean that we have to ignore the cooperation with our allies, especially, as my colleague Mr Juvin mentioned, with the United States.
I do not think that there is any great need for us at the moment to focus on a completely new strategy. I believe that it is better to implement the strategic vision set out during the NATO Summit in Bucharest two years ago. In this regard, I do not think that it is about devising a new strategy, but about being consistent in relation to this strategic vision.
On the other hand, we certainly need to acknowledge and learn from the mistakes which have been made in Afghanistan by the military coalition. However, we must avoid the pitfall of seeing the pre-intervention situation through rose-tinted glasses. As has already been emphasised, it is important for us to stress that one of the main objectives of our strategy in Afghanistan is to get rid of the Taliban groups from this country.
However, we must also highlight the positive aspects of intervention, especially of the Petraeus plan. Nowadays, Afghanistan is a country where women enjoy more rights, more children go to school, more factories are open and more roads are being built. This can be attributed to the way in which we have conducted ourselves in this country. The integration of civilian measures such as education programmes and programmes for eradicating poverty and reconstruction and development is a vital step in safeguarding peace in Afghanistan.
Finally, I would like to stress the need for a pragmatic vision, as proposed by my political group. Let us not forget that more than 400 amendments were made to the Arlacchi report.
(FR) Madam President, I wish briefly to say three things.
Firstly, I believe, counter to what has been said, that the European Union ought to have its own strategy. In Afghanistan, we have men, soldiers, troops who are engaged, we have resources, considerable resources that we have provided and we need to have our own view on matters.
Secondly, I believe that it is absolutely necessary for the international community's money to benefit the Afghans. This, unfortunately, has not been the case for 10 years, and it is something that we can witness on a daily basis on the ground. I think that this is probably in part the responsibility of the NGOs and the humanitarian organisations. However, and the report possibly does not state this sufficiently, it is also largely due, I fear, to government corruption and to a government which, it must be said, is neither very fair nor very effective.
Thirdly, there is the question of political dialogue. Indeed, there have been attempts to engage in this with the Taliban for a number of years. This is not new. I personally believe that dialogue is necessary. However, I believe that it will be very difficult because to hold a dialogue at a time when we are in a position of weakness on the ground and the withdrawal of troops is at an advanced stage, will, of course, be very complicated.
(IT) Madam President, ladies and gentlemen, now that the several amendments have been approved, we agree with Mr Arlacchi's report and with the priorities that were highlighted in the report for the future development of Afghanistan. In particular a transparent financial aid system, the training of domestic police forces, the fight against drug trafficking and the coordination of international aid are the main points of political and military strategy that have been further strengthened.
It is important to stress again the need to ensure control and stabilisation of the area in order to weaken the action of Taliban forces and revitalise peace processes. I conclude by emphasising the contribution that the Group of the European People's Party (Christian Democrats) has made to achieving a shared text and I would also like to pay homage to the efforts and sacrifice of the soldiers of the International Security Assistance Force for their presence on the ground in the defence of freedom and the local populations.
- (SK) Madam President, in my opinion, armies cannot bring peace and prosperity, and this also applies to Afghanistan.
We should give some thought to the fact that while some of our fellow Members, chiefly from the EPP, worry about whether we will support a certain type of aircraft - I am no military expert and have no idea what this debate is about - then I believe we should pay far more attention to what Mr Arlacchi is talking about in this report, as it is very important. He is talking about the situation of women and children in that country. We should definitely focus more on supporting non-discrimination against women and the fight against discrimination. We should also focus on the fact that many children in Afghanistan do not have the opportunity to go to school, for example, and many are living below the poverty line.
In my opinion, if we fail to support projects on education and health, and if we continue to invest in military solutions to this conflict, we will get nowhere.
Madam President, Mr Arlacchi's report is well researched and informative. My slight criticism is that he seems to bemoan the fact that Afghanistan is not a liberal democracy run by a coalition of Greens and Liberal Democrats in Brighton.
The horror story of Afghanistan has involved the deaths of 346 British soldiers, many more allied soldiers and thousands of innocent Afghans. During that period, infant mortality and maternal mortality have soared and life expectancy has fallen. He tells us than in 2001 no poppies were being grown in Afghanistan, whereas now, after nine years of conflict and allied influence, Afghanistan supplies more than 90% of the heroin in Europe.
To point out that there is some discrimination against women is to get things slightly out of proportion. The answer is to support our troops by stopping the war and bringing them home to guard our own people against home grown but imported terrorists.
(RO) Madam President, while both women and children are undoubtedly an important topic, what is important, however, in Mr Arlacchi's report is its clarity. I mean by this that it presents the legitimacy of the international intervention in Afghanistan to us and does not question it. However, it is a natural and politically responsible step to discuss the effectiveness of this intervention. The reason is that, sentimentality aside, an intervention lasting 10 years can cast a complete shadow over the effectiveness of the political decision taken on this issue. I believe that each one of us is responsible to those who elected us for coming up with an answer to this question.
I welcome the clarity of this report also because it mentions matters which we generally avoid discussing for a variety of reasons. I believe that it is a report which merely provides a starting point. We must have the courage to carry out a regular analysis and evaluation of our actions, admit where we have made mistakes and, when we have made them, we must find other solutions. This is what acting both responsibly and democratically is all about.
- (SK) Madam President, we know from experience that assistance through external intervention works if the majority of the population support such external aid. After years of intervention in Afghanistan, we see that the Afghans do not understand us, do not want our help, and do not understand our civilisation or our cultural values.
In Slovakia we have a saying that 'he who accepts no advice cannot be helped'. I do not want to say that the Afghans cannot be helped, but I cannot vote for methods that are explicitly forceful and violent. We should above all focus on how to change our assistance and how to structure it so that it meets the needs of the Afghan people.
I believe it is really necessary for us to gradually withdraw our armed forces and hand over power to the local administration and local politicians, and then to help the people of Afghanistan through the local politicians in such a way that they can identify with the values of our civilisation and understand us, and then perhaps they will be willing and able to accept our help.
Madam President, our commitment to a stable self-governing Afghanistan, capable of preventing the re-establishment of a terrorist sanctuary there, is strong and long-term, having been reasserted by both the EU and NATO. However, precisely because our commitment is a long-term one, I would foresee at least three major challenges.
The first is that the kind of state model we provide for Afghanistan does not fit the Afghan tradition. As the Afghans have to adjust, so too do we, helping them to get an achievable state model combining modernity with the Afghan tradition.
The second challenge is that the security situation might well continue to require our international military involvement beyond 2014, when the Afghans will take over. We should be ready seriously to contemplate either extending the deadline or facing the consequences.
Finally, the third challenge will be provided by the running-out of our public's patience, which might force us to speed up our present timetable to avoid the alternative of simply declaring victory and going home. That would ruin our credibility.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I will just make a couple of concluding remarks.
First of all, I would like to thank the European Parliament. This has been an interesting and diverse debate, and I commend you for the continued interest and energy that you put into our engagement in Afghanistan. That has been very well demonstrated by the discussion today.
As I said at the beginning, I believe Afghanistan is important for all of us and for our citizens, and that the European Union must rightly remain a key player. I hope that I spelled out at the beginning the priorities and plans for the period ahead, together with the recognition of the balance that needs to be struck between channelling resources through the Afghan Government and recognising the importance of ensuring that we battle corruption appropriately, in order to safeguard the resources that we have.
We remain engaged in key sectors: in health (as I have described), the police, justice, rural development and the sub-national governments - and of course the rule of law is essential. Moreover, as I have described, a focus for all these programmes is to ensure that we build up capacity in the local Afghan structures and that the government's priorities in combating the drugs industry and reducing corruption continue to be fully addressed.
I also pointed out in my speech the importance of engaging and involving women at all levels of Afghan society and, indeed, in the political structures. I took note of Mr Stevenson's report and agree that water and irrigation, as in so many parts of the world, are increasingly an issue.
Mr Belder, I promise I will reply to you, as you specifically asked, in writing.
I will conclude by again thanking Mr Arlacchi for the report. I very much look forward to continuing the discussion on the key points at issue in that report and beyond. I end by echoing what was said about Ambassador Richard Holbrooke, and the fact that his final words as he went into his last surgery were on Afghanistan. That is very typical of him. How I will miss him.
rapporteur. - Madam President, this has been an extremely interesting and lively debate. I just want to make a couple of observations.
The first is that I am very happy there has been no criticism by anyone of the four main points of the report. The report asked for reform of international aid, elimination of opium poppy cultivation, better coordination of police training, and support for the peace process. All the observations have been on other issues and I am happy that, after one year of discussion in the Committee on Foreign Affairs, colleagues have confirmed their support for the structure of the report - which is not 'the Arlacchi report'. Following its approval by the Committee on Foreign Affairs, this is the committee report that has been approved almost unanimously - with 60 votes for, and one vote against. It also includes several compromises agreed on by all the political groups, so it is very important, too, to refer to the real text of the report, which is the final one.
To Mr Juvin, I would say that there is no mention of occupying forces in Afghanistan. That was the original text. The final text says 'coalition of international forces in place' in Afghanistan. This part of the report has been changed by the amendments.
The most important issue is drones. This is not a report on drones. There are just two lines of a compromise between the political groups on the issue of the use of drones. I believe that an agreement could have been reached sooner on that, but I trust my interlocutors and all the different positions, and I trust the compromise we reached. There is no call in the report for prohibition of the use of drones. There is moderate criticism of it, but I believe that an agreement between groups can be found on that.
I thank you, and I also thank Baroness Ashton. I hope she will take full account of the content of the report, which is a very concrete one and calls for an exit strategy from Afghanistan.
(HU) Madam President, I apologise for speaking now, technically, and I am not putting my question to Mr Arlacchi, but would only like to respectfully address a small reminder or question to Madam President. I am an independent Member, and we have very little opportunity to speak. Today I did not even have the opportunity to speak. I came in one hour early for this debate, very politely went downstairs, and indicated to the staff there that I would like to speak. I accept this, it is understandable that there was no time for this today or in this debate, and I will of course submit my speech for today's sitting in writing. What I would welcome and what I would like to ask of Madam President is to accord more attention and empathy to independent Members, who unfortunately only have this much opportunity to speak. Thank you very much, and I wish you fruitful work.
(FR) Madam President, to correct what has been said, Mr Arlacchi is quite right, the final text proposed to us no longer contains, in Recital B, the words 'occupation force'. Quite simply, the translations, and particularly the French translation, were not correct in the latest version, and the French translation, until this morning, still contained the expression 'occupation force', hence the speech by my colleague Mr Juvin.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
The strategy presented and approved in Lisbon entails a gradual transfer of control over the area, region by region, from ISAF responsibility to Afghan armed forces. Its success depends on what action Pakistan will take, which is part of the problem and will also, inevitably, be part of the solution. Moreover, I do not believe that we can ignore the increasingly obvious involvement of Iran in Afghanistan. The recent events linked to this involvement are a cause for disquiet.
I believe that this strategy must go hand in hand with larger, more high-profile civilian projects, which will support the development of these regions where poverty is ubiquitous and the presence of ISAF and US forces has not brought about any fundamental changes. After our withdrawal, we cannot leave behind us the same problems which resulted in the Taliban's rise to power during the last decade. I hope that this new strategy will work and enable Afghanistan to regain peace and stability.
The strategy pursued so far on Afghanistan has not brought the expected results. I was pleased to learn of the establishment of a calendar for NATO involvement in Afghanistan and of the signing of a declaration on long-term partnership with the country during the NATO Summit in Lisbon. The EU, too, is presenting a more consistent and better coordinated approach to the region, which takes account of civil aspects and the significance of regional cooperation.
We should continue to support reforms intended to combat poverty, discrimination against women and the production of opium. Our efforts must concentrate on increasing respect for human rights and law and order, building a state of law and integrating Afghanistan fully into the international community. They should also include building and reforming the administration and the public service corps by training programmes, help with construction and the use of existing infrastructure and advice from the EU.
Afghanistan should participate in establishing and implementing priorities which will help to build civil society and ensure that Afghans assume responsibility for the country. At the same time, we must remember to ensure the security of those we send to Afghanistan - the trainers and members of the armed forces whose job it is to see that these plans are put into effect. We cannot agree to ending the use of remote controlled aircraft, as this would cause a significant reduction in the safety of these people. Our strategy should take into account both the security of the citizens of Afghanistan and of our representatives, who are working for the development of the country.
in writing. - (DE) The report on a new strategy for Afghanistan presents the absolutely necessary critical picture of the situation in that country. The report makes it clear that the NATO strategy of solving complex political and military problems by military means has failed. Therefore, it calls explicitly for a new strategy from the international community with a focus on civil reconstruction. I welcome the fact that the European Parliament, in contrast to many parliaments in the Member States, is sending out a clear signal with this report that the conflict must be brought to an end and that a change of policy is needed in order to achieve sustainable political, economic and democratic development in Afghanistan. We must support the fundamental message of this report. However, I disagree with the assessment that the Afghanistan strategy produced by the most recent NATO Summit can bring about a successful outcome. I call for the withdrawal of foreign troops from Afghanistan. The European Union Police Mission (EUPOL) has failed and should not be extended or developed. The roll-call votes on the paragraphs relating to some of these issues have allowed me to express my disagreement with the report. I also regret the fact that the report does not take a more critical approach to the tendency to give military strategies a higher priority than civil reconstruction and does not pay sufficient attention to the human rights situation, in particular with regard to women.